Citation Nr: 1027435	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  09-46 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to service connection for tinnitus, claimed as 
secondary to the service-connected bilateral hearing loss.

2.  Entitlement to a higher initial evaluation in excess of 30 
percent for the service-connected posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1952 to October 1954, 
including combat service during the Korean Conflict, and his 
decorations include the Combat Infantryman Badge. 

This matter comes before the Board of Veterans'  Appeals (Board) 
on appeal from a March 2009 rating decision of the Department of 
Veteran' s Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  

The Veteran testified in a hearing before the RO's Decision 
Review Officer (DRO) in October 2009.  He also testified before 
the undersigned Acting Veterans Law Judge in a hearing at the RO 
in May 2010.  A transcript of each hearing has been associated 
with the claims file.  

In July 2010, the Veteran submitted additional evidence directly 
to the Board without a waiver of initial RO consideration and 
adjudication.  The additional evidence relates to the claim of 
service connection for tinnitus, but because the Board is 
granting the claim, remand is not required to afford RO review of 
the evidence, and the Board can proceed with appellate review.  
38 C.F.R. 20.1304.  

The issue of entitlement to an earlier effective date for the 
award of service connection for bilateral hearing loss was raised 
by the Veteran in August 2009, but the issue has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  The 
Veteran wrote in October 2009 that he wished to withdraw the 
issue of entitlement to an increased initial rating for the 
service-connected hearing loss, but he did not make clear that he 
also wished to withdraw the issue of entitlement to an earlier 
effective date for the grant of service connection for hearing 
loss.  Accordingly, the issue remains outstanding and 
unadjudicated.  Therefore, the Board does not have jurisdiction 
over it, and it must be referred to the AOJ for appropriate 
action.  

Please note, this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to a higher initial evaluation in 
excess of 30 percent for the service-connected PTSD is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

The Veteran has tinnitus that is related to in-service combat-
related acoustic trauma.


CONCLUSION OF LAW

Tinnitus was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
tinnitus, which represents a complete grant of the benefit sought 
on appeal.  As such, no discussion of VA's duty to notify and 
assist is necessary.

The Veteran asserts that service connection is warranted for 
tinnitus, to include as secondary to the service-connected 
bilateral hearing loss.  

Service connection generally requires medical evidence or, in 
certain circumstances, lay evidence of the following: (1) a 
current disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-service 
disease or injury and the present disability.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).

In the case of a Veteran who engaged in combat with the enemy 
during a period of war, lay evidence of in-service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships of 
such service, notwithstanding the lack of official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 
389, 392-94 (Fed. Cir. 1996).

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(BVA has a duty to assess).

Here, the Board finds that the evidence is at least in a state of 
relative equipoise in showing that the Veteran has tinnitus due 
to his active service.  

At his May 2010 Board hearing, the Veteran testified that he was 
an infantry squad leader during combat service in Korea.  As 
such, he had significant noise exposure, including artillery fire 
(enemy and friendly).  He was exposed to this type of noise for 
13 months, but never had hearing protection.  Also, according to 
the Veteran, he first noticed his ears ringing while still in 
Korea.  The Board finds that the Veteran's assertions are 
entirely credible.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (BVA has a duty to assess the credibility and weight 
of the evidence).  

The Veteran's service treatment record includes no complaints or 
diagnosis of tinnitus.  Nonetheless, his DD Form 214 shows that 
he received numerous awards for his combat service in the Korean 
Conflict, including the Bronze Star Medal and the Combat Infantry 
Badge.  Accordingly, the circumstances, conditions and hardships 
of his service are consistent with his having been exposed to 
significant noise during combat.  Therefore, his assertions alone 
are competent evidence establishing acoustic trauma during 
service.  38 U.S.C.A. § 1154(b).  

During his May 2010 Board hearing, the Veteran further explained 
that he has had continuous tinnitus symptoms since his service 
discharge up to the present.  Moreover, the Veteran testified, a 
private physician has diagnosed him with tinnitus.  The Board 
finds that his assertions are credible.  His assertions are also 
competent evidence establishing continuity of symptomatology and, 
in this instance, competent evidence of a diagnosis.  See 
Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77 (a 
Veteran is competent to report a contemporaneous medical 
diagnosis).  Moreover, the record shows that the Veteran 
underwent a private (non-VA) audiological evaluation in June 
2010.  Although the audiological evaluation report does not 
specifically note a diagnosis of tinnitus, the audiologist 
recommended that the Veteran undergo a tinnitus evaluation.  This 
evidence is consistent with and supports the Veteran's assertions 
that his private physician has diagnosed tinnitus.  Accordingly, 
the Board finds that the evidence shows that he at least as 
likely as has a current diagnosis of tinnitus.  See Davidson, 581 
F.3d at 1316.  

The Veteran underwent a VA examination in February 2009, and the 
VA examiner reported that the Veteran had a negative history of 
tinnitus.  The VA examiner, however, diagnosed "no tinnitus was 
reported."  The Board finds that because the February 2009 VA 
examiner did not clearly indicate that the Veteran denied a 
history of tinnitus, the February 2009 VA examination is not 
negative evidence of a diagnosis, which would weigh against the 
Veteran' s claim.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); McLendon v. Nicholson, 20 Vet. App. 79, 85 
(2006)(citing Forshey v. Principi, 284 F.3d 1335, 1363 
(Fed.Cir.2002) (negative evidence, actual evidence which weighs 
against a party, must not be equated with the absence of 
substantive evidence.)).  

In summary, the Board finds that the evidence is at least in a 
state of relative equipoise in showing that the Veteran is 
currently diagnosed with tinnitus that was as likely as not 
incurred in during his combat service during the Korean Conflict.  
38 U.S.C.A. § 1110, 1154(b); Libertine, 9 Vet. App. at 524.  
Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection is warranted.  


ORDER

Service connection for tinnitus is granted.  


REMAND

The Veteran is seeking a higher initial evaluation for the 
service-connected PTSD.  He last underwent a VA examination in 
February 2009 to evaluate the severity of the disability.  The 
Veteran testified during his May 2010 Board hearing that his 
service-connected symptoms have worsened considerably and become 
more severely disabling since the February 2009 examination.  As 
such, the Board has no discretion and must remand the claim for a 
higher rating to afford the Veteran an opportunity to undergo a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his service-connected PTSD.  See 38 C.F.R. 
§§ 3.326, 3.327 (reexaminations will be requested whenever VA 
determines there is a need to verify the current severity of a 
disability, such as when the evidence indicates there has been a 
material change in a disability or that the current rating may be 
incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The AMC/RO should also ensure that the VA examination expresses 
all medical findings in terms conforming to the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. After completing any initial development 
deemed warranted based upon a review of the 
entire record, to include associating any 
pertinent outstanding records with the claims 
folder, the RO should schedule the Veteran 
for a VA examination to determine the nature 
and severity of the service-connected PTSD.  
The entire claims file, including a copy of 
this remand, must be made available to the 
examiner for review.  

The examiner should review the pertinent 
evidence, including the Veteran's lay 
assertions, and undertake any indicated 
studies.  Then, based on the results of the 
examination, the examiner should provide an 
assessment of the current nature and severity 
of the Veteran's service-connected PTSD.  In 
doing so, the examiner should estimate the 
Veteran' s Global Assessment of Functional 
(GAF) Scale score, and indicate the impact of 
the Veteran' s PTSD on his social functioning 
and ability to work.

Accordingly, the VA examiner, in a printed 
(typewritten) report, should set forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  Also, specific references to the 
Veteran' s claims file, including all 
pertinent medical records, and the Veteran' s 
lay assertions should be provided, as 
appropriate.

2.  After completing all requested action, 
plus any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claim in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, the RO should furnish to the 
Veteran and his representative, if any, an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons and 
bases for all determinations, and affords the 
appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans'  Appeals


 Department of Veterans Affairs


